Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 1 of 49 PageID: 1



POMERANTZ LLP
Gustavo F. Bruckner
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (917) 463-1044
gfbruckner@pomlaw.com

Attorney for Plaintiff

- additional counsel on signature page -

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 BENOIT ALBIGES, Individually and On                  Case No.
 Behalf of All Others Similarly Situated,

                                    Plaintiff,        CLASS ACTION COMPLAINT

                         v.
                                                      JURY TRIAL DEMANDED
 ENDO INTERNATIONAL PLC, PAUL V.
 CAMPANELLI, BLAISE COLEMAN, and
 MARK T. BRADLEY,

                                    Defendants.


       Plaintiff Benoit Albiges (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

the Defendants’ public documents, conference calls and announcements made by Defendants,

United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Endo International plc (“Endo” or the “Company”), analysts’


                                                  1
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 2 of 49 PageID: 2



reports and advisories about the Company, and information readily obtainable on the Internet.

Plaintiff believes that substantial additional evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants who purchased or otherwise acquired Endo securities between

August 8, 2017, and June 10, 2020, both dates inclusive (the “Class Period”), seeking to recover

damages caused by Defendants’ violations of the federal securities laws and to pursue remedies

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5 promulgated thereunder, against the Company and certain of its top officials.

       2.      Endo was founded in 1920 and is headquartered in Dublin, Ireland. The Company

manufactures and sells generic and branded pharmaceuticals in the U.S. and internationally,

including both generic and branded opioid products.

       3.      Endo operates through several subsidiaries engaged in the opioid market, including

Endo Health Solutions Inc. (“EHS”), Endo Pharmaceuticals, Inc. (“EPI”), Par Pharmaceutical

Companies, Inc. (“PPCI”), and Par Pharmaceutical, Inc. (“PPI”).

       4.      Endo and its subsidiaries have been substantial manufacturers of opioids in the

U.S., with the State of New York (“New York”) comprising a significant part of Endo’s opioid

market. Opioids sales constituted a substantial portion of Endo’s overall revenues. Opioids sales

were responsible for roughly $403 million of Endo’s overall revenues in 2012, $657 million in

2014, and $486 million of Endo’s $4 billion in sales in 2016. Its branded opioid, Opana ER,

yielded revenue of $1.15 billion from 2010 to 2013, and it alone accounted for 10% of Endo’s total

revenue in 2012.



                                                  2
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 3 of 49 PageID: 3



       5.      As opioid sales, marketing, distribution, and prescription practices grew out of

control in the U.S., the rising death toll associated with opioids prompted them to be termed an

epidemic. This opioid epidemic constituted a public health crisis in the U.S., with more than

400,000 deaths linked to opioid-related drug abuse since 1997, and with costs to the U.S. economy

estimated in the hundreds of billions of dollars.

       6.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational, and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose: (i) the full scope of

Endo’s and/or its subsidiaries’ contributions to the opioid crisis, including, but not limited to, their

opioid products’ disproportionately negative impact on New York, one of the most populous states

in the U.S., as well as the fraud that Defendants perpetrated on the New York insurance market;

(ii) part of that contribution to the crisis included Endo publishing and disseminating false

information to health care providers regarding the risks and benefits of opioids; (iii) that the

foregoing, once revealed, was foreseeably likely to subject Endo and/or its subsidiaries to

increased regulatory scrutiny and enforcement, as well as significant financial and/or reputational

harm, particularly with respect to New York; and (iv) that, as a result, the Company’s public

statements were materially false and misleading at all relevant times.

       7.      On June 10, 2020, New York Governor Andrew Cuomo (“Governor Cuomo”)

announced that the New York Department of Financial Services (“DFS”) had filed administrative

charges against Endo in connection with its role in the opioid crisis, alleging that Endo fraudulently

misrepresented the safety and efficacy of its opioid drugs while minimizing the risk of addiction

and other ill effects. That same day, DFS issued its own press release specifically announcing that

it “has filed charges and initiated administrative proceedings against Endo . . . and its subsidiaries,



                                                    3
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 4 of 49 PageID: 4



[EHS], [EPI], and [PPCI]” in connection with “DFS’ ongoing investigation into the entities that

created and perpetuated the opioid crisis”; that “[t]he DFS’ statement of charges alleges that, like

other opioid Manufactures, Endo . . . [k]nowingly furthered a false narrative to legitimize opioids

as appropriate for broad treatment of pain by downplaying their long-known addictive nature and

risks”; and that Endo and its subsidiaries “[m]isrepresented the safety and efficacy of opioids,

without legitimate scientific substantiation,” and “[d]eployed a large sales force to target

healthcare providers directly with these misrepresentations.”

       8.      On this news, Endo’s Ordinary share price fell $0.66 per share, or 14.63%, to close

at $3.85 per share on June 10, 2020.

       9.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       10.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       11.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       12.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Pursuant to Endo’s most recent annual report on

Form 10-K, as of February 18, 2020, there were 226,833,617 Ordinary shares of the Company’s

stock outstanding. The Company’s Ordinary shares trade on the Nasdaq Global Select Market

(“NASDAQ”). Accordingly, there are presumably hundreds, if not thousands, of investors in



                                                 4
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 5 of 49 PageID: 5



Endo’s Ordinary shares located within the U.S., some of whom undoubtedly reside in New Jersey.

Additionally, Endo maintains facilities within this Judicial District at 7 Clarke Drive, Cranbury,

New Jersey 08512. Pursuant to the Company’s most recent annual report on Form 10-K, this

facility is believed to be a manufacturing property within Endo’s Branded Pharmaceuticals

segment.

       13.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                           PARTIES

       14.     Plaintiff, as set forth in the attached Certification, acquired Endo securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       15.     Defendant Endo is organized under the laws of Ireland, with principal executive

offices located at First Floor, Minerva House, Simmonscourt Road, Ballsbridge, Dublin 4, Ireland.

The Company’s U.S. headquarters are located in Malvern, Pennsylvania. Additionally, the

Company maintains a facility in Cranbury, New Jersey. Endo’s Ordinary shares trade in an

efficient market on the NASDAQ under the ticker symbol “ENDP.”

       16.     Defendant Paul V. Campanelli (“Campanelli”) served as Endo’s President and

Chief Executive Officer (“CEO”) from before the start of the Class Period until March 2020, and

currently serves as the Company’s Chairman of the Board of Directors.




                                                5
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 6 of 49 PageID: 6



          17.   Defendant Blaise Coleman (“Coleman”) served as Endo’s Executive Vice

President (“EVP”) and Chief Financial Officer (“CFO”) from before the start of the Class Period

until March 2020, and has since served as Endo’s President, CEO, and a Director of the Company.

          18.   Defendant Mark T. Bradley (“Bradley”) has served as Endo’s EVP and CFO since

March 2020.

          19.   Defendants Campanelli, Coleman, and Bradley are sometimes referred to herein as

the “Individual Defendants.”

          20.   The Individual Defendants possessed the power and authority to control the

contents of Endo’s SEC filings, press releases, and other market communications. The Individual

Defendants were provided with copies of Endo’s SEC filings and press releases alleged herein to

be misleading prior to or shortly after their issuance and had the ability and opportunity to prevent

their issuance or to cause them to be corrected. Because of their positions with Endo, and their

access to material information available to them but not to the public, the Individual Defendants

knew that the adverse facts specified herein had not been disclosed to and were being concealed

from the public, and that the positive representations being made were then materially false and

misleading. The Individual Defendants are liable for the false statements and omissions pleaded

herein.

          21.   Endo and the Individual Defendants are collectively referred to herein as

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                           Background

          22.   Endo was founded in 1920. The Company manufactures and sells generic and

branded pharmaceuticals in the U.S. and internationally, including both generic and branded opioid



                                                 6
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 7 of 49 PageID: 7



products. The Company sells its branded pharmaceuticals and generics to specialty physicians,

retailers, clinics, government agencies, doctors, retail and specialty pharmacies, and specialty

distributors.

        23.     Endo operates through several subsidiaries engaged in the opioid market, including

EHS, a Delaware corporation with its principal place of business in Malvern, Pennsylvania, which

is a wholly owned subsidiary of Endo; EPI, a Delaware corporation with its principal place of

business in Malvern, Pennsylvania, which is a wholly owned subsidiary of EHS; PPCI, a Delaware

corporation with its principal place of business located in Chestnut Ridge, New York; and PPI, a

Delaware corporation with its principal place of business located in Chestnut Ridge, New York.

PPI is a wholly owned subsidiary of PPCI. Endo acquired PPCI and PPI in September 2015.

        24.     Endo and its subsidiaries have been substantial manufacturers of opioids in the

U.S., with New York comprising a significant market for the Company’s opioids. Opioids sales

constituted a substantial portion of Endo’s overall revenues. Opioids sales were responsible for

roughly $403 million of Endo’s overall revenues in 2012, $657 million in 2014, and $486 million

of Endo’s $4 billion in sales in 2016. Its branded opioid, Opana ER, yielded revenue of $1.15

billion from 2010 to 2013, and it alone accounted for 10% of Endo’s total revenue in 2012.

        25.     As opioid sales, marketing, distribution, and prescription practices grew out of

control in the U.S., the rising death toll associated with opioids prompted them to be termed an

epidemic. This opioid epidemic constituted a public health crisis in the U.S., with more than

400,000 deaths linked to opioid-related drug abuse since 1997, and with costs to the U.S. economy

estimated in the hundreds of billions of dollars. In this Judicial District, which covers the State of

New Jersey, for example, there were 1,486,295 opioid prescriptions dispensed in the state between

January 1, 2020, and May 31, 2020, alone, with 1,339 suspected overdose deaths in that period.



                                                  7
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 8 of 49 PageID: 8



Between 2013 and 2019, there were a total of approximately 34,620,760 opioid prescriptions

dispensed in New Jersey, with 15,324 suspected overdose deaths in the state over that period.

        Materially False and Misleading Statements Issued During the Class Period

       26.     The Class Period begins on August 8, 2017, when Endo filed a quarterly report on

Form 10-Q with the SEC, reporting the Company’s financial and operating results for the quarter

ended June 30, 2017 (the “2Q17 10-Q”). In a section entitled “Opioid-Related Litigations,

Subpoenas and Document Requests,” the 2Q17 10-Q discussed the various legal proceedings and

investigations to which Endo and its subsidiaries were subject in connection with their marketing

and sales practices with respect to opioid products. The 2Q17 10-Q touted Endo’s “cooperati[on]

with each of the investigations described” and represented that the Company “intend[s] to contest

the lawsuits identified . . . vigorously,” thereby downplaying the scope of the Company’s

wrongdoing and potential liability with respect to those proceedings and investigations.

       27.     With specific respect to opioid-related legal proceedings and investigations

initiated in New York, the 2Q17 10-Q stated, in relevant part, that, “[i]n August 2016, the County

of Suffolk, New York filed suit in New York Supreme Court (Suffolk County) against multiple

defendants, including [Endo’s] subsidiaries EHS[] and EPI, for alleged violations of state false and

deceptive advertising and other statutes, public nuisance, common law fraud and unjust enrichment

based on opioid sales and marketing practices”; that “[t]he County of Suffolk is seeking

compensatory damages, interest, costs, disbursements, punitive damages, treble damages,

penalties and attorneys’ fees”; that, “[i]n February 2017, Broome County, New York, and Erie

County, New York, filed similar suits in New York Supreme Court (Broome County and Erie

County, respectively)”; and that, “[b]etween May and June 2017, several other New York counties

also filed similar suits in New York Supreme Court within their respective counties,” including



                                                 8
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 9 of 49 PageID: 9



“Orange County, Dutchess County, Seneca County, Sullivan County, Nassau County and

Schenectady County.”

        28.     With respect to these proceedings, the 2Q17 10-Q assured investors that

“Defendants, including our subsidiaries, filed motions to dismiss and to stay in January 2017,”

with “[t]he hearing on those motions is scheduled for September 2017”; and that “Defendants also

filed motions to dismiss in Broome and Erie Counties.” The foregoing statements clearly indicated

to investors that Endo and its subsidiaries believed these lawsuits were meritless.

        29.     Additionally, the 2Q17 10-Q contained generic, boilerplate representations

regarding Endo’s supposed view of the risks associated with these opioid-related legal proceedings

and investigations, including, among others, that “[i]nvestigations and lawsuits similar to the

foregoing matters may be brought by others”; that Defendants “are unable to predict the outcome

of these investigations or litigations, which may involve additional requests for information”; that

Defendants “are also unable to predict [their] ultimate legal and financial liability, if any”; that,

“at this time [Defendants] cannot reasonably estimate the possible loss or range of loss for these

investigations or litigations, if any, but will explore all options as appropriate in our best interests”;

that “[Endo] and certain of [its] subsidiaries are involved in various claims, legal proceedings,

internal and governmental investigations (collectively, proceedings) that arise from time to time

in the ordinary course of [its] business, including, among others, those relating to product liability

. . . . regulatory compliance and commercial matters”; that, “[w]hile [Defendants] cannot predict

the outcome of these proceedings and [they] intend to defend vigorously [their] position, an

adverse outcome in any of these proceedings could have a material adverse effect on [Endo’s]

current and future financial position, results of operations and cash flows”; that “[m]atters that are

not being disclosed herein [in the 2Q17 10-Q] are, in the opinion of [Endo’s] management,



                                                    9
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 10 of 49 PageID: 10



immaterial both individually and in the aggregate with respect to [its] financial position, results of

operations and cash flows”; and that, “[i]f and when such matters, in the opinion of [Endo’s]

management, become material either individually or in the aggregate, [Defendants] will disclose

such matters.” Plainly, the foregoing risk warnings were generic “catch-all” provisions that were

not tailored to Endo’s actual known risks with respect to the significant potential for further opioid-

related legal proceedings against the Company, particularly in New York, much less investigations

and proceedings related to insurance fraud.

       30.     Appended as exhibits to the 2Q17 10-Q were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”), wherein Defendants Campanelli and Coleman certified that

“[t]he [2Q17 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the

[Exchange Act] (15 U.S.C. 78m),” and that “[t]he information contained in the [2Q17 10-Q] fairly

presents, in all material respects, the financial condition and results of operations of the Company.”

       31.     The statements referenced in ¶¶ 26-30 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational, and compliance policies.                 Specifically,

Defendants made false and/or misleading statements and/or failed to disclose: (i) the full scope of

Endo’s and/or its subsidiaries’ contributions to the opioid crisis, including, but not limited to, their

opioid products’ disproportionately negative impact on New York, one of the most populous states

in the U.S., as well as the fraud that Defendants perpetrated on the New York insurance market;

(ii) part of that contribution to the crisis included Endo publishing and disseminating false

information to health care providers regarding the risks and benefits of opioids; (iii) that the

foregoing, once revealed, was foreseeably likely to subject Endo and/or its subsidiaries to

increased regulatory scrutiny and enforcement, as well as significant financial and/or reputational



                                                  10
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 11 of 49 PageID: 11



harm, particularly with respect to New York; and (iv) that, as a result, the Company’s public

statements were materially false and misleading at all relevant times.

                                   The Truth Begins to Emerge

       32.     On November 6, 2017, during intraday trading hours, Reuters reported that

Kentucky was the latest state to sue Endo over its role in the opioid epidemic (the “November

2017 Press Release”). Specifically, that press release stated, in relevant part, that “Kentucky

accused units of Endo International Plc on Monday of contributing to drug overdoses and an opioid

epidemic by deceptively marketing its painkiller Opana ER, the latest lawsuit by state or local

governments against the drugmaker”; that “Kentucky Attorney General Andy Beshear said the

lawsuit would seek to hold Endo responsible for illegally building a market for the long-term use

of opioids in the state as part of an effort to boost corporate profits”; and that “[t]he lawsuit, filed

in a state court in Kentucky, said Endo sought to overstate the benefits of using Opana for the long-

term treatment of chronic pain while downplaying the risk of addiction, helping to fuel a public

health epidemic.”

       33.     On this news, Endo’s Ordinary share price fell $0.08 per share, or 1.27%, to close

at $6.24 per share on November 6, 2017. As the market continued to digest this information, the

Company’s shares fell an additional $0.31 per share, or 4.97%, to close at $5.93 per share on

November 7, 2017—a total decline 6.17% over two trading days. Despite this drop in the price of

Endo’s Ordinary shares, those shares continued to trade at artificially inflated prices throughout

the remainder of the Class Period as a result of Defendants’ continued misstatements and

omissions related to the true scope and magnitude of Endo’s wrongdoing and liability with respect

to the opioid epidemic.




                                                  11
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 12 of 49 PageID: 12



       34.       For example, the November 2017 Press Release quoted Endo’s Chief Legal Officer,

Matthew Maletta, who stated that allegations that Endo was trying to profit at the expense of

people’s health was “patently offensive,” and that Endo “intend[s] to vigorously defend the

company against the claims set forth in [the Kentucky] lawsuit.”

       35.       Then, on January 11, 2018, during pre-market hours, Endo issued a press release

announcing that it had “received a grand jury subpoena from the United States Attorney’s Office

for the Southern District of Florida seeking documents and information relating to products

containing oxymorphone” (the “January 2018 Press Release”). That press release disclosed, in

relevant part:

       The subpoena broadly requests documents including, among others, those produced
       in past or pending lawsuits and those relating to product safety and efficacy,
       overdoses, diversion, thefts, overprescribing, abuse/misuse, dependency or
       tolerance, withdrawal, addictiveness, adverse events and manipulation. The
       subpoena also requests distribution and other third party agreements, together with
       sales and marketing, training, financial, compensation and corporate information,
       as well as documents relating to interactions with various government agencies,
       including the U.S. Food and Drug Administration, Drug Enforcement
       Administration, Veterans Administration, Federal Trade Commission, Department
       of Health & Human Services, Medicare and Medicaid. Endo and EPI intend to be
       responsive to the subpoena and cooperate with any related government
       investigation.

       36.       On this news, Endo’s Ordinary share price fell $0.15 per share, or 1.86%, to close

at $7.92 per share on January 11, 2018. Despite this drop in the price of Endo’s Ordinary shares,

those shares continued to trade at artificially inflated prices throughout the remainder of the Class

Period as a result of Defendants’ continued misstatements and omissions related to the true scope

and magnitude of Endo’s wrongdoing and liability with respect to the opioid epidemic.

       37.       For example, in the same January 2018 Press Release in which it disclosed receipt

of the grand jury subpoena, Endo also assured investors that, “[i]n all circumstances, it is Endo’s




                                                 12
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 13 of 49 PageID: 13



policy to comply with applicable laws, rules, regulations and industry guidance governing the sale

and marketing of pharmaceutical products.”

       38.     Additionally, on February 27, 2018, Endo filed an annual report on Form 10-K with

the SEC, reporting the Company’s financial and operating results for the quarter and year ended

December 31, 2017 (the “2017 10-K”). The 2017 10-K touted the performance of Endo’s U.S.

Generic Pharmaceuticals segment, stating, in relevant part, that this segment “accounted for 66%,

64% and 51% of total revenues in 2017, 2016 and 2015, respectively”; that “[t]he product offerings

of this segment consist of a differentiated product portfolio including solid oral extended-release,

solid oral immediate-release, abuse-deterrent products, liquids, semi-solids, patches, powders,

ophthalmics, sprays and sterile injectables,” which “include products in the [inter alia] pain

management . . . markets, among others”; that Endo’s “U.S. Generic Pharmaceuticals segment is

among the largest U.S. generics company [sic] based on market share”; that Endo’s “largest U.S.

Generic Pharmaceuticals manufacturing sites are in Chestnut Ridge, New York; Irvine, California;

Rochester, Michigan; and Chennai, India; which handle the production, assembly, quality

assurance testing and packaging of [its] products”; and that “[t]he majority of the products

[Defendants] manufacture are produced in [their] U.S. facilities.”

       39.     The 2017 10-K also touted the performance of Endo’s U.S. Branded

Pharmaceuticals segment, stating, in relevant part, that this segment “accounted for 28%, 29% and

39% of [Endo’s] total revenues in 2017, 2016 and 2015, respectively”; that it “includes a variety

of branded prescription products to treat and manage conditions in [inter alia] . . . pain”; and that

“[t]his segment consists of [Endo’s] legacy branded business together with the branded products

obtained through . . . acquisition of . . . a fully integrated specialty pharmaceutical company with

a focus on developing and commercializing innovative products for specific patients’ needs in



                                                 13
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 14 of 49 PageID: 14



orthopedics, dermatology and other therapeutic areas, and [Endo’s] September 25, 2015

acquisition of Par.”

       40.     In a section entitled “Opioid-Related Matters,” the 2017 10-K again recited the

various legal proceedings and investigations to which Endo and its subsidiaries were subject in

connection with their marketing and sales practices with respect to opioid products.        The 2017

10-K represented that Endo and its subsidiaries “will continue to vigorously defend the foregoing

matters and to explore other options as appropriate in [their] best interests” and “are cooperating

with these investigations,” again downplaying the scope of the Company’s wrongdoing and

potential liability with respect to those proceedings and investigations.

       41.     With specific respect to opioid-related legal proceedings and investigations

initiated in New York, the 2017 10-K noted that New York was one of thirty-eight states wherein

“approximately 465 cases [were] filed by counties, cities, Native American tribes and/or other

government-related persons or entities.” According to the 2017 10-K, “[t]he complaints in the

cases assert a variety of claims including, but not limited to, claims for alleged violations of public

nuisance, consumer protection, unfair trade practices, racketeering, Medicaid fraud and/or drug

dealer liability statutes and/or common law claims for public nuisance, fraud/misrepresentation,

strict liability, negligence and/or unjust enrichment”; “[t]he claims are generally based on alleged

misrepresentations and/or omissions in connection with the sale and marketing of prescription

opioid medications and/or an alleged failure to take adequate steps to prevent abuse and diversion”;

and “[p]laintiffs generally seek declaratory and/or injunctive relief; compensatory, punitive and/or

treble damages; restitution, disgorgement, civil penalties, abatement, attorneys’ fees, costs and/or

other relief.” The 2017 10-K also noted that, “[i]n September 2017, the Department of Justice for

the State of Oregon and the Office of the Attorney General for the Commonwealth of



                                                  14
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 15 of 49 PageID: 15



Massachusetts issued CIDs to EHS[] and EPI on behalf of a multistate group” comprised of thirty-

three states, one of which was New York, and that Endo’s “subsidiaries are currently cooperating

with this investigation.”

       42.     With respect to these proceedings, the 2017 10-K informed investors that

“Defendants, including the company’s subsidiaries, have filed motions to dismiss in certain cases.”

This clearly indicated to investors that Endo and its subsidiaries believed these lawsuits were

meritless.

       43.     The 2017 10-K also contained substantively the same boilerplate risk warnings as

referenced in ¶ 29 above, in addition to warning that the legal proceedings and investigations

disclosed “may be expanded” or “result in litigation,” all of which were plainly generic “catch-all”

provisions that were not tailored to Endo’s actual known risks with respect to the significant

potential for further opioid-related legal proceedings against the Company, particularly in New

York, much less investigations and proceedings related to insurance fraud.

       44.     The 2017 10-K also contained additional generic, boilerplate representations

specifically advising investors that Defendants “have been, continue to be and may be the subject

of . . . significant litigation matters, government investigations or product recalls . . . .” In this

respect, the 2017 10-K warned, in relevant part, that Endo’s “business exposes [it] to significant

potential risk from . . . significant litigation matters, government investigations or product recalls,

including, but not limited to, such matters associated with the testing, manufacturing, marketing

and sale of [their] products”; that Defendants “have been, continue to be and may be subject to

various . . . significant litigations and government investigations”; that Defendants “along with

other manufacturers of prescription opioid medications, are the subject of lawsuits and have

received subpoenas and other requests for information from various state and local government



                                                  15
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 16 of 49 PageID: 16



agencies regarding the sales and marketing of opioid medications”; that, “[i]n addition to direct

expenditures for damages, settlement and defense costs, there is a possibility of adverse publicity,

loss of revenues and disruption of business as a result of . . . litigation matters”; that, “[i]n addition,

it may be necessary for [Defendants] to voluntarily or mandatorily recall or withdraw products that

do not meet approved specifications or which subsequent data demonstrate may be unsafe or

ineffective or misused”; that “[a]ny such recall or withdrawal could result in adverse publicity,

costs connected to the recall and loss of revenue”; that “[i]f [Defendants] are found liable . . . in

connection with . . . litigation matters, including those related to sales, marketing or pricing

practices, government investigations or product recalls,” Defendants “could suffer substantial

costs, reputational damage and/or restrictions on [their] product use, and [Defendants] could incur

losses, any of which could materially and adversely impact our business, financial condition,

results of operations and cash flows and/or the price of [Endo’s] ordinary shares”; and that

Defendants’ “pharmaceutical . . . products may cause, or may appear to cause, serious adverse side

effects or potentially dangerous drug interactions if misused, [or] improperly prescribed . . . .”

Plainly, these risk warnings, too, were generic “catch-all” provisions that were not tailored to

Endo’s actual known risks with respect to the significant potential for further opioid-related legal

proceedings against the Company, particularly in New York, much less investigations and

proceedings related to insurance fraud.

        45.     Additionally, the 2017 10-K downplayed the scope of Defendants’ wrongdoing and

responsibility for the risks described in ¶ 44 above by attributing, in part, the Company’s litigation

risk to, inter alia, potential plaintiffs, their lawyers, and other pharmaceutical companies, rather

than to Defendants’ own misconduct. For example, in the same discussion, the 2017 10-K asserted

that, “in the age of social media, plaintiffs’ attorneys have a wide variety of tools to advertise their



                                                    16
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 17 of 49 PageID: 17



services and solicit new clients for litigation, including using judgments obtained in litigation

against other pharmaceutical companies as an advertising tool”; that, “[f]or these or other reasons,

any significant product liability or mass tort litigation in which [Defendants] are a defendant could

have a larger number of plaintiffs than such actions have seen historically and [Defendants] could

also see an increase in number of cases filed against [them] because of the increasing use of

widespread and media-varied advertising”; and that, “a ruling against other pharmaceutical

companies in product liability or mass tort litigation in which we are not a defendant could have a

negative impact on pending litigation where we are a defendant.”

       46.     The 2017 10-K also attributed the reputational risks related to Endo’s and its

subsidiaries’ opioid products to the media, rather than acknowledging the Defendants’ role in the

opioid epidemic. For example, the 2017 10-K asserted, in relevant part, that “unfavorable media

coverage of opioid pharmaceuticals could negatively affect [Defendants’] business, financial

condition and results of operations”; that, “[i]n recent years, opioid drug abuse has received a high

degree of media coverage”; that “[u]nfavorable publicity regarding, for example, the use or misuse

of oxycodone or other opioid drugs, the limitations of abuse-deterrent forms (ADFs), public

inquiries and investigations into prescription drug abuse, litigation or regulatory activity could

adversely affect our reputation”; that “[s]uch negative publicity could have an adverse effect on

the potential size of the market for our drug candidates and decrease revenues and royalties, which

would adversely affect our business and financial status”; that “such increased scrutiny of opioids

generally, whether focused on [Defendants’] products or otherwise, could negatively impact [their]

relationship with healthcare providers and other members of the healthcare community”; and that

Defendants “are dependent on market perceptions, and negative publicity associated with product

quality, patient illness or other adverse effects resulting from, or perceived to be resulting from,



                                                 17
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 18 of 49 PageID: 18



[their] products, or [their] partners’ and suppliers’ manufacturing facilities,” which “could have a

material adverse effect on [their] business, results of operations, financial condition and cash

flows.”

          47.   Finally, the 2017 10-K contained substantively the same SOX certifications as

referenced in ¶ 30 above, with such certifications signed by Defendants Campanelli and Coleman.

          48.   The statements referenced in ¶¶ 34 and 37-47 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose material

adverse facts about the Company’s business, operational, and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose: (i) the full scope of

Endo’s and/or its subsidiaries’ contributions to the opioid crisis, including, but not limited to, their

opioid products’ disproportionately negative impact on New York, one of the most populous states

in the U.S., as well as the fraud that Defendants perpetrated on the New York insurance market;

(ii) part of that contribution to the crisis included Endo publishing and disseminating false

information to health care providers regarding the risks and benefits of opioids; (iii) that the

foregoing, once revealed, was foreseeably likely to subject Endo and/or its subsidiaries to

increased regulatory scrutiny and enforcement, as well as significant financial and/or reputational

harm, particularly with respect to New York; and (iv) that, as a result, the Company’s public

statements were materially false and misleading at all relevant times.

          49.   On March 29, 2018, during after-market hours, Reuters reported that “Arkansas’

attorney general on Thursday joined the widening mass of litigation against opioid manufacturers,

accusing three drugmakers,” including Endo, “of promoting addictive painkillers in ways that

falsely denied or trivialized their risks.” According to Reuters, “[t]he lawsuit contended the

drugmakers spent millions of dollars on promotional activities that downplayed the risks of



                                                  18
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 19 of 49 PageID: 19



addiction associated with opioids while falsely touting the benefits of using the drugs to treat

chronic pain.”

       50.       On this news, Endo’s Ordinary share price fell $0.27 per share, or 4.55%, to close

at $5.67 per share the following trading day, on April 2, 2018.

       51.       On August 16, 2018, Reuters reported during intraday trading hours that President

Donald J. Trump’s (“Trump”) administration “proposed that U.S. drugmakers cut production

quotas of the six most abused opioids by 10 percent next year to fight a nationwide addiction

crisis”; that, “[i]n a statement, the U.S. Justice Department and Drug Enforcement Administration

(DEA) said the proposed cut would be in keeping with President Donald Trump’s effort to cut

opioid prescription fills by one-third within three years”; and that “Trump on Thursday also

pressed U.S. Attorney General Jeff Sessions to sue drug manufacturers over the opioid crisis.”

The Reuters article also mentioned four manufacturers of opioids by name, one of which was Endo,

noting in tandem that “[h]undreds of lawsuits have been filed by states, counties and cities against

opioid manufacturers.”

       52.       Over two trading days, Endo’s Ordinary share price fell $0.42 per share, or 2.62%,

to close at $15.64 per share on August 17, 2018. Despite this drop in the price of Endo’s Ordinary

shares, those shares continued to trade at artificially inflated prices throughout the remainder of

the Class Period as a result of Defendants’ continued misstatements and omissions related to the

true scope and magnitude of Endo’s wrongdoing and liability with respect to the opioid epidemic.

       53.       For example, on February 28, 2019, Endo filed an annual report on Form 10-K with

the SEC, reporting the Company’s financial and operating results for the quarter and year ended

December 31, 2018 (the “2018 10-K”).        The 2018 10-K touted the performance of Endo’s U.S.

Generic Pharmaceuticals segment, stating, in relevant part, that this segment “accounted for



                                                 19
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 20 of 49 PageID: 20



approximately 34%, 44% and 50% of total revenues in 2018, 2017 and 2016, respectively”; that

this segment “consists of a differentiated product portfolio including solid oral extended-release,

solid oral immediate-release, liquids, semi-solids, patches, powders, ophthalmics and sprays and

includes products in the [inter alia] pain management . . . markets, among others”; that Endo’s

“U.S. Generic Pharmaceuticals segment is among the largest U.S. generics companies based on

market share”; and that Endo’s “largest U.S. Generic Pharmaceuticals manufacturing sites, which

handle the production, assembly, quality assurance testing and packaging of our generic products,

are located in Chestnut Ridge, New York; Irvine, California and Chennai, India.”

        54.     The 2018 10-K also touted the performance of Endo’s “U.S. Branded - Specialty &

Established Pharmaceuticals’ segment, stating, in relevant part, that this segment “accounted for

approximately 29%, 28% and 29% of total revenues in 2018, 2017 and 2016, respectively”; and

that this segment “includes a variety of branded prescription products to treat and manage

conditions in [inter alia] . . . pain.”

        55.     In a section entitled “Opioid-Related Matters,” the 2018 10-K again recited the

various legal proceedings and investigations to which Endo and its subsidiaries were subject in

connection their marketing and sales practices with respect to opioid products.        The 2018 10-K

represented that Endo and its subsidiaries “will continue to vigorously defend the foregoing

matters and to explore other options as appropriate in [their] best interests” and “are cooperating

with these investigations,” again downplaying the scope of the Company’s wrongdoing and

potential liability with respect to those proceedings and investigations.

        56.     With specific respect to opioid-related legal proceedings and investigations

initiated in New York, the 2018 10-K noted that, “[i]n some jurisdictions, such as [inter alia] . . .

New York . . . certain state court cases have been transferred to a single court within their respective



                                                  20
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 21 of 49 PageID: 21



state court systems for coordinated pretrial proceedings”; and that “[t]he state cases are generally

at the pleading and/or discovery stage with certain of these cases scheduled for trial beginning in

2020.” According to the 2018 10-K, “[t]he complaints in the cases assert a variety of claims

including, but not limited to, claims for alleged violations of public nuisance, consumer protection,

unfair trade practices, racketeering, Medicaid fraud and/or drug dealer liability statutes and/or

common law claims for public nuisance, fraud/misrepresentation, strict liability, negligence and/or

unjust enrichment”; “[t]he claims are generally based on alleged misrepresentations and/or

omissions in connection with the sale and marketing of prescription opioid medications and/or an

alleged failure to take adequate steps to prevent abuse and diversion”; and that “[p]laintiffs

generally seek declaratory and/or injunctive relief; compensatory, punitive and/or treble damages;

restitution, disgorgement, civil penalties, abatement, attorneys’ fees, costs and/or other relief.”

       57.     The 2018 10-K also contained substantively the same boilerplate risk warnings as

referenced in ¶¶ 29 and 43-44 above, which were plainly generic “catch-all” provisions that were

not tailored to Endo’s actual known risks with respect to the significant potential for further opioid-

related legal proceedings against the Company, particularly in New York, much less investigations

and proceedings related to insurance fraud.

       58.     In discussing risks related to “lawsuits, product liability claims, other significant

legal proceedings, government investigations or product recalls,” the 2018 10-K provided

additional generic, boilerplate representations that “[n]umerous claims against opioid

manufacturers have been and may continue to be filed by or on behalf of states, counties, cities,

Native American tribes, other government-related persons or entities, hospitals, health systems,

unions, health and welfare funds, other third-party payers and/or individuals”; that, “[i]n these

cases, plaintiffs seek various remedies, including without limitation, declaratory and/or injunctive



                                                  21
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 22 of 49 PageID: 22



relief; compensatory, punitive and/or treble damages; restitution, disgorgement, civil penalties,

abatement, attorneys’ fees, costs and/or other relief”; that Endo “and other manufacturers of

prescription opioid medications have been, and will likely continue to be, subject to negative

publicity and press, which could harm our brand and the demand for our products”; that “[t]here

are also regulatory and legislative proposals being made that could impact [Endo] and other

manufacturers of prescription opioid medications”; and that “[a]ny failure to effectively identify,

analyze, report and protect adverse event data and/or to fully comply with relevant laws, rules and

regulations around adverse event reporting could expose the Company to penalties, fines and

reputational damage.” Plainly, these risk warnings, too, were generic “catch-all” provisions that

were not tailored to Endo’s actual known risks with respect to the significant potential for further

opioid-related legal proceedings against the Company, particularly in New York, much less

investigations and proceedings related to insurance fraud.

       59.     Additionally, the 2018 10-K contained generic, boilerplate representations

specifically related to “[p]ublic concern around the abuse of opioids, including law enforcement

concerns over diversion and marketing of opioids, and regulatory efforts to combat abuse,” which

“could result in costs to [Endo’s] business.” In this regard, the 2018 10-K represented, in relevant

part, that “[m]edia stories regarding prescription drug abuse and the diversion of opioids and other

controlled substances are commonplace”; that “[a]ggressive enforcement and unfavorable

publicity regarding, for example, the use or misuse of opioid drugs,” including “the limitations of

abuse-deterrent formulations,” “the ability of drug abusers to discover previously unknown ways

to abuse our products,” “public inquiries and investigations into prescription drug abuse,” and

“litigation or regulatory activity regarding sales, marketing, distribution or storage of opioids could

have a material adverse effect on [Endo’s] reputation and impact on the results of litigation”; that



                                                  22
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 23 of 49 PageID: 23



“[m]anufacturers of prescription opioid medications have been the subject of significant civil and

criminal investigatory and enforcement action even in cases where such medications have received

approval from the FDA or similar regulatory authorities”; that “numerous governmental and

private persons and entities are pursuing civil litigation against opioid manufacturers and

distributors, invoking current laws and regulations relating to opioids and/or other prescription

medicines, as well as novel uses of other laws that seek to hold accountable opioid manufacturers

for opioid misuse”; that “[r]egulatory actions at the federal, state and local level may seek to limit

or restrict the manufacturing, distribution or sale of opioids, both directly and indirectly, and/or to

impose novel policy or regulatory mechanisms regarding the manufacturing, distribution or sales

of opioids”; that “various government entities, including Congress, state legislatures or other

policy-making bodies may hold hearings, conduct investigations and/or issue reports calling

attention to the opioid crisis, and may mention or criticize the role of manufacturers, including

[Endo], in the opioid crisis”; and that “press organizations have and likely will continue to report

on these issues, and such reporting may result in adverse publicity for manufacturers, including

[Endo].” The foregoing risk warnings were also generic “catch-all” provisions that were not

tailored to Endo’s actual known risks with respect to the significant potential for further opioid-

related legal proceedings against the Company, particularly in New York, much less investigations

and proceedings related to insurance fraud.

       60.     The 2018 10-K also continued to downplay Defendants’ wrongdoing and

responsibility for risks concerning opioid-related investigations and proceedings with

substantively the same statements as referenced in ¶¶ 45-46 above by attributing such risks, at least

in part, to potential plaintiffs, their lawyers, other pharmaceutical companies, and the media.




                                                  23
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 24 of 49 PageID: 24



       61.     Finally, the 2018 10-K contained substantively the same SOX certifications as

referenced in ¶ 30 above, with such certifications signed by Defendants Campanelli and Coleman.

       62.     The statements referenced in ¶¶ 53-61 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational, and compliance policies.                 Specifically,

Defendants made false and/or misleading statements and/or failed to disclose: (i) the full scope of

Endo’s and/or its subsidiaries’ contributions to the opioid crisis, including, but not limited to, their

opioid products’ disproportionately negative impact on New York, one of the most populous states

in the U.S., as well as the fraud that Defendants perpetrated on the New York insurance market;

(ii) part of that contribution to the crisis included Endo publishing and disseminating false

information to health care providers regarding the risks and benefits of opioids; (iii) that the

foregoing, once revealed, was foreseeably likely to subject Endo and/or its subsidiaries to

increased regulatory scrutiny and enforcement, as well as significant financial and/or reputational

harm, particularly with respect to New York; and (iv) that, as a result, the Company’s public

statements were materially false and misleading at all relevant times.

       63.     On September 5, 2019, during intraday trading hours, Endo issued a press release

announcing that its subsidiaries EPI, EHS, PPI, and PPCI had executed a settlement agreement

with two counties in Ohio and related persons in connection with what the Company termed “Track

1 Cases,” which included claims “arising from or otherwise relating to the manufacturing,

marketing, distribution, supply, sale, prescribing, use and/or abuse of branded and generic opioid

medications.” According to that press release:

       Under the Settlement Agreement, Endo will pay a total sum of $10 million and will
       provide up to $1 million of its Vasostrict® and Adrenalin® products free of charge,
       to be initially allocated by and between the two plaintiff counties as follows:
       Cuyahoga County will receive $6.2 million in cash and up to $620,000 of

                                                  24
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 25 of 49 PageID: 25



       Vasostrict® and/or Adrenalin®; and Summit County will receive $3.8 million in
       cash and up to $380,000 of Vasostrict® and/or Adrenalin®. The two plaintiff
       counties may further apportion and use the foregoing amounts in their sole
       discretion. Further, in the event of a comprehensive resolution of government-
       related opioid claims, the Company has agreed that the two plaintiff counties will
       receive the value they would have received under such resolution less the total value
       of the Settlement Agreement. The Settlement Agreement includes no admission of
       wrongdoing, fault or liability of any kind by the Endo Entities and avoids litigation
       risk and associated costs. It is important to note that the value of the Settlement
       Agreement should not be extrapolated to any other opioid-related cases or claims.

       64.     On this news, Endo’s Ordinary share price fell $0.08 per share, or 3.28%, to close

at $2.36 per share on September 5, 2019.

       65.     A few days later, on September 10, 2019, Governor Cuomo issued a press release

announcing that DFS was “taking action against the opioid manufacturers, distributors and

pharmacy benefit managers to secure $2 billion for New York consumers who have shouldered

the cost of the ongoing opioid epidemic in the form of higher insurance premiums” (the

“September 2019 Press Release”). That press release disclosed, in relevant part, that “[t]he [DFS]

has determined that New York consumers have overpaid an estimated $2 billion in insurance

premiums over the past 10 years”; that “[t]his overpayment is due to the costs associated with

opioid manufacturers misrepresenting the safety and efficacy of opioids - which in turn has

resulted in the over-prescription of opioids, additional addiction treatment and treatment of other

adverse health effects associated with opioid addiction”; that “DFS will seek fines and restitution

from the opioid industry, and is directing insurers to fully cooperate with these actions”; that “DFS

will be holding hearings across the state to expose the problem to consumers and generate

transparency with respect to the impact on the health insurance system”; that “DFS has issued

subpoenas and other document requests to opioid manufacturers and distributors, New York State-

licensed insurers and pharmacy benefit managers -- or PBMs - to seek restitution against the

industry as thousands of small businesses and millions of New Yorkers shelled out over a billion

                                                 25
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 26 of 49 PageID: 26



dollars in rising premiums and their costs borne from the opioid crisis”; and that, as “the regulator

of health insurance in New York,” DFS has “clear statutory authority to impose fines of up to

$5,000 per offense in addition to the amount of the fraudulent claim.”

        66.     The September 2019 Press Release also listed the opioid manufacturers and

distributors implicated by the announcement, including EHS, EPI, PPCI, and PPI. However, given

that at least thirty other opioid manufacturers and distributors were listed alongside Endo’s

subsidiaries in the press release, that no specific acts of wrongdoing were assigned to any one of

those entities in particular, and that Endo itself (i.e., Endo International plc) was not mentioned

within the September 2019 Press Release, the extent of Endo’s role in the opioid epidemic and the

magnitude of the risks that the Company accordingly faced remained unknown to investors.

Accordingly, the Company’s share price did not decline following the press release’s publication,

and continued to trade at artificially inflated prices throughout the remainder of the Class Period,

while being further buoyed by Defendants’ continued misstatements and omissions.

        67.     For example, on February 26, 2020, Endo filed an annual report on Form 10-K with

the SEC, reporting the Company’s financial and operating results for the quarter and year ended

December 31, 2019 (the “2019 10-K”). The 2019 10-K touted the performance of Endo’s Generic

Pharmaceuticals segment, stating, in relevant part, that this “segment includes a product portfolio

of approximately 150 generic prescription product families including solid oral extended-release,

solid oral immediate-release, liquids, semi-solids, patches . . ., powders, ophthalmics . . . and sprays

and includes products in the [inter alia] pain management . . . markets, among others”; and that

Endo’s “[g]eneric products are the pharmaceutical and therapeutic equivalents of branded

products”; that these generic products are “substantially the same as branded products in dosage

form, safety, efficacy, route of administration, quality, performance characteristics and intended



                                                  26
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 27 of 49 PageID: 27



use”; and that these products “are generally sold at prices below those of the corresponding

branded products and thus represent cost-effective alternatives for consumers.”

       68.     The 2019 10-K also touted the performance of Endo’s Branded Pharmaceuticals

segment, stating, in relevant part, that “current treatment offerings [of Endo’s Established Products

Portfolio] primarily relate to two distinct areas,” one of which is “pain management, including

products in the opioid analgesics and osteoarthritis pain segments and for the treatment of pain

associated with post-herpetic neuralgia.” The 2019 10-K also downplayed the risks associated

with Endo’s marketing of these products in the U.S. by touting that “[t]he Company’s pain

products, including opioid products, are managed as mature brands and are not and have not been

actively promoted for years,” and that, “[i]n December 2016, the Company announced the

elimination of its entire U.S. pain product field sales force.”

       69.     In a section entitled “Opioid-Related Matters,” the 2019 10-K again recited the

various legal proceedings and investigations to which Endo and its subsidiaries were subject in

connection with their marketing and sales practices with respect to opioid products.       The 2019

10-K represented that Endo and its subsidiaries “will continue to vigorously defend the foregoing

matters and to explore other options as appropriate in [their] best interests” and “are cooperating

with the investigations,” again downplaying the scope of the Company’s wrongdoing and potential

liability with respect to those proceedings and investigations.

       70.     With specific respect to opioid-related legal proceedings and investigations

initiated in New York, the 2019 10-K stated that, “[i]n September 2019, EPI, EHS[], PPI and PPCI

received subpoenas from the [DFS] seeking documents and information regarding the marketing,

sale and distribution of opioid medications in New York,” and that Defendants “are providing

information responsive to these subpoenas”—although without disclosing further details



                                                 27
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 28 of 49 PageID: 28



concerning the scope of the Company’s wrongdoing or potential liability with respect to DFS’s

investigation.

       71.       The 2019 10-K also contained substantively the same boilerplate risk warnings as

referenced in ¶¶ 29, 43-44, and 58-59 above, in addition to warning that “[n]umerous governmental

and private persons and entities are pursuing litigation against opioid manufacturers, including

[Endo] . . . seeking to hold the defendants accountable for, among other things, societal costs

associated with the misuse and abuse of prescription opioid medications as well as non-

prescription opioids”; that “[t]here is a risk [Defendants] will be subject to similar investigations,

enforcement actions or litigations in the future, that [they] will suffer adverse decisions or verdicts

of substantial amounts or that we will enter into monetary settlements”; that “[a]ny unfavorable

outcomes as a result of such proceedings could have a material adverse effect on [Endo’s] business,

financial condition, results of operations and cash flows”; and that “[v]arious government entities,

including the U.S. Congress, state legislatures or other policy-making bodies in the U.S. or

elsewhere may . . . criticize the role of manufacturers, including [Endo], in supplying or marketing

opioid medications or failing to take adequate steps to detect or report suspicious orders or to

prevent abuse and diversion”; all of which were plainly generic “catch-all” risk warnings that were

not tailored to Endo’s actual known risks with respect to the significant potential for further opioid-

related legal proceedings against the Company, particularly in New York, much less investigations

and proceedings related to insurance fraud.

       72.       The 2019 10-K also continued to downplay Defendants’ wrongdoing and

responsibility for risks concerning opioid-related investigations and proceedings with

substantively the same statements as referenced in ¶¶ 45-46 above by attributing such risks, at least

in part, to potential plaintiffs, their lawyers, other pharmaceutical companies, and the media.



                                                  28
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 29 of 49 PageID: 29



       73.       Finally, the 2019 10-K contained substantively the same SOX certifications as

referenced in ¶ 30 above, with such certifications signed by Defendants Campanelli and Coleman.

       74.       On May 5, 2020, Endo filed a quarterly report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended March 31, 2020 (the

“1Q20 10-Q”). In a section entitled “Opioid-Related Matters,” the 1Q20 10-Q again recited the

various legal proceedings and investigations to which Endo and its subsidiaries were subject in

connection with their marketing and sales practices with respect to opioid products.     The 1Q20

10-Q represented that Endo and its subsidiaries “will continue to vigorously defend the foregoing

matters and to explore other options as appropriate in our best interests” and “are cooperating with

the investigations,” again downplaying the scope of the Company’s wrongdoing and potential

liability with respect to those proceedings and investigations.

       75.       With specific respect to opioid-related legal proceedings and investigations

initiated in New York, the 1Q20 10-Q noted that, “[i]n September 2019, EPI, EHSI, PPI and PPCI

received subpoenas from the [DFS] seeking documents and information regarding the marketing,

sale and distribution of opioid medications in New York,” and that Defendants “are providing

information responsive to these subpoenas”—although without disclosing further details

concerning the scope of the Company’s wrongdoing or potential liability with respect to DFS’s

investigation.

       76.       The 1Q20 10-Q also contained substantively the same boilerplate risk warnings as

referenced in ¶¶ 44 and 58 above, which were plainly generic “catch-all” provisions that were not

tailored to Endo’s actual known risks with respect to the significant potential for further opioid-

related legal proceedings against the Company, particularly in New York, much less investigations

and proceedings related to insurance fraud.



                                                29
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 30 of 49 PageID: 30



       77.     Additionally, the 1Q20 10-Q continued to downplay Defendants’ wrongdoing and

responsibility for risks concerning opioid-related investigations and proceedings with

substantively the same statements as referenced in ¶ 45 above by attributing such risks, at least in

part, to potential plaintiffs, their lawyers, and other pharmaceutical companies.

       78.     Finally, the 1Q20 10-Q contained substantively the same SOX certifications as

referenced in ¶ 30 above, with such certifications signed by Defendants Coleman and Bradley.

       79.     The statements referenced in ¶¶ 67-78 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational, and compliance policies.                 Specifically,

Defendants made false and/or misleading statements and/or failed to disclose: (i) the full scope of

Endo’s and/or its subsidiaries’ contributions to the opioid crisis, including, but not limited to, their

opioid products’ disproportionately negative impact on New York, one of the most populous states

in the U.S., as well as the fraud that Defendants perpetrated on the New York insurance market;

(ii) part of that contribution to the crisis included Endo publishing and disseminating false

information to health care providers regarding the risks and benefits of opioids; (iii) that the

foregoing, once revealed, was foreseeably likely to subject Endo and/or its subsidiaries to

increased regulatory scrutiny and enforcement, as well as significant financial and/or reputational

harm, particularly with respect to New York; and (iv) that, as a result, the Company’s public

statements were materially false and misleading at all relevant times.

                                     The Truth Fully Emerges

       80.     On June 10, 2020, Governor Cuomo announced that DFS had filed administrative

charges against Endo in connection with its role in the opioid crisis, alleging that Endo fraudulently

misrepresented the safety and efficacy of its opioid drugs while minimizing the risk of addiction



                                                  30
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 31 of 49 PageID: 31



and other ill effects. That same day, DFS issued its own press release specifically announcing that

it “has filed charges and initiated administrative proceedings against Endo . . . and its subsidiaries,

[EHS], [EPI], and [PPCI]” in connection with “DFS’ ongoing investigation into the entities that

created and perpetuated the opioid crisis”; that “[t]he DFS’ statement of charges alleges that, like

other opioid Manufactures, Endo . . . [k]nowingly furthered a false narrative to legitimize opioids

as appropriate for broad treatment of pain by downplaying their long-known addictive nature and

risks”; and that Endo and its subsidiaries “[m]isrepresented the safety and efficacy of opioids,

without legitimate scientific substantiation,” and “[d]eployed a large sales force to target

healthcare providers directly with these misrepresentations.”

        81.     The DFS press release included a link to the agency’s Statement of Charges and

Notice of Hearing issued against Endo, dated June 8, 2020 (the “Statement of Charges”). The

Statement of Charges noted that, according to data from the Automation of Reports and

Consolidated Orders Systems, a database maintained by the U.S. Drug Enforcement

Administration that tracks the movement of controlled substances around the nation, Endo and its

subsidiaries manufactured approximately 18.4% of the opioids that flooded New York from 2006

to 2014. These opioids accounted for approximately 7.9% of the total morphine milligram

equivalents introduced to New York via opioid products during this period, and included extended

release Opana ER, as well as generic oxycodone, oxymorphone, hydromorphone, and

hydrocodone products offered by Endo and/or its subsidiaries, which constituted roughly $403

million of Endo’s overall revenues in 2012, $657 million in 2014, and $486 million of Endo’s $4

billion in sales in 2016.

        82.     The Statement of Charges disclosed that Endo and its subsidiaries “spent vast sums

of money on a variety of false and misleading marketing and promotional activities”; that these



                                                  31
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 32 of 49 PageID: 32



“activities included developing and disseminating seemingly truthful scientific and educational

and marketing materials that misrepresented the safety and efficacy of long-term use of opioids,”

“paying sales representatives to deliver misleading messages about opioids to healthcare

professionals,” “recruiting and funding healthcare providers to draft misleading studies and present

deceptive and misleading continuing medical education programs,” and “helping develop and fund

seemingly independent, objective advocacy groups,” which the Statement of Charges refers to as

“front groups,” that “themselves developed false and misleading educational materials and

treatment guidelines that promoted long-term opioid use.”

       83.     The Statement of Charges went on to detail how Endo’s “efforts were designed to

convince healthcare professionals and patients, falsely, that the benefits of using opioids to treat

chronic pain outweighed the risks and that opioids could be safely used by most patients”; that

“[s]uch efforts featured numerous material misrepresentations about opioids”; that “these efforts

repeatedly overstated the benefits of long-term opioid treatment and failed to disclose the lack of

evidence supporting such use,” “downplayed the risks of negative outcomes for patients, including

the risk of addiction and abuse and the difficulty of withdrawal,” “falsely masked the signs of

addiction by calling them ‘pseudoaddiction,’” and “overstated opioids’ success versus other, less

dangerous pain relief alternatives”; that, as a result of Endo’s and its subsidiaries’ efforts, “the

prescription of opioid medications dramatically increased over time” and “[o]pioid prescriptions

doubled between 1980 and 2000 and just kept rising thereafter”; that “[b]ut for the misleading

information disseminated by . . . Endo [and its subsidiaries], doctors would not have, in most

instances, prescribed opioids as medically necessary or reasonably required to treat chronic pain”;

that “[i]t is well known that a strong correlation exists between opioid use and abuse, and the sharp

increase in opioid use caused by the opioid manufacturers’ actions, including those of . . . Endo



                                                 32
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 33 of 49 PageID: 33



[and its subsidiaries], predictably led directly to a dramatic increase in opioid abuse, addiction,

overdoses, and death”; and that, “[i]n sum, the causal chain is straightforward” and “[t]he

intentional falsehoods of . . . Endo [and its subsidiaries], about the safety and efficacy of opioids

were successful in creating over-prescription of opioids on a massive scale,” which “resulted in an

epidemic of abuse and addiction of opioids that itself has caused devastation in human and

financial terms.”

       84.     The Statement of Charges also addressed specific instances where Endo and its

subsidiaries had misrepresented information concerning their opioids to prescribers and patients.

For example, the Statement of Charges detailed how, “[b]etween 2009 and 2013, Endo paid its

pain-specific sales force to deliver misleading messages about opioids to healthcare professionals”

and “targeted 27,000 healthcare providers in the United States; sending its sales representatives to

New York providers on over 164,000 occasions”; that, “[t]o overcome physicians’ long-held

resistance to prescribing opioids, [Endo] trained these sales representatives to make statements and

sales pitches that diminished and distorted the risk of addiction and other side effects associated

with opioids generally and Opana ER in particular”; and that “[n]otes by sales representatives

detailing their interactions with physicians show how Endo trained them to minimize the

perception that opioids were harmful and to make statements downplaying the addictive nature of

opioids and the connection between addiction and physical dependence and tolerance to therapy.”

       85.     The Statement of Charges also discussed how, “[f]rom 2004-2014, [Endo]

produced a wide variety of seemingly truthful, unbiased, and educational and marketing materials

related to the safety and efficacy of opioids when used to treat chronic pain,” which “were

deceptively misleading and false and/or without basis,” as exemplified by Endo’s website for

Opana, www.Opana.com, which contained a page called “About Opioids” that told consumers that



                                                 33
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 34 of 49 PageID: 34



“[m]ost doctors who treat patients with pain agree that patients treated with prolonged opioid

medicines usually do not become addicted,” even though “[t]he website provide[d] no scientific

support for this unsubstantiated claim.” According to the Statement of Charges, “[t]he same

misleading message was contained in a guide [Endo] developed for caregivers” called “Living with

Someone with Chronic Pain,” which stated that “[m]ost healthcare providers who treat people with

pain agree that most people do not develop an addiction problem” when taking opioids, and which

“was available, including to New York consumers, on the Opana.com website as well as in

brochure format.”

       86.    Additionally, the Statement of Charges detailed how Endo also employed a tactic

where it would “fund seemingly independent advocacy groups, or front groups, that would develop

and disseminate unsubstantiated and misleading educational materials and treatment guidelines

that promoted long-term opioid use.” According to the Statement of Charges, Endo “funded, and

exercised editorial control over, deceptive and misleading messages that front group American

Pain Foundation” (“APF”) “conveyed through its National Initiative on Pain Control” (“NIPC”)

“and its website www.PainKnowledge.com”; that Endo “provided substantial financial support to

NIPC and selected APF to manage NIPC, even as [Endo] obscured its own involvement”; and that

“upon [DFSs’] information and belief, [Endo] was one of the biggest financial supporters of APF,

giving APF nearly $6 million between 1999 and 2012.”

       87.    The Statement of Charges also provided specific examples of misstatements that

Endo had disseminated to prescribers through APF, including claims such as “[p]eople who take

opioids as prescribed usually do not become addicted,” which misled physicians into believing

that the risks attendant to opioid treatment were minimal; a brochure available on

PainKnowledge.com entitled “Pain: Opioid Facts,” which stated that “people who have no history



                                              34
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 35 of 49 PageID: 35



of drug abuse, including tobacco, and use their opioid medication as directed will probably not

become addicted,” which was “yet another example of the manner in which [Endo] misled

physicians by fostering the idea that the risk of opioid addiction is minimal”; sweeping claims that

with opioids “your level of function should improve; you may find you are now able to participate

in activities of daily living, such as work and hobbies, that you were not able to enjoy when your

pain was worse,” which was provided on APF’s website; the APF website’s touting that improved

quality of life was a benefit of opioid therapy without scientific data to back the claim; and a series

of continuing medical education courses entitled “Persistent Pain in the Older Patient,” which

misleadingly and without scientific support claimed that chronic opioid therapy has been shown

to “improve depressive symptoms and cognitive functioning,” and which was available via

webcast to New York physicians.

       88.     The Statement of Charges also provided specific examples of misstatements that

Endo provided directly to prescribers, which “repeated[ly] minimize[ed] . . . the risk of addiction”

and “was intentionally misleading to make providers more comfortable with prescribing opioids

and patients more comfortable with taking them.” For example, the Statement of Charges noted

that, “[o]n [Endo’s] website,” and in “Dear Healthcare Professional” marketing pamphlets

distributed to prescribers, “Endo relied extensively on the Hale 12-week Low Back Pain Study but

intentionally omitted adverse events described in that study,” which “showed that 5.7% of patients

who took the drug in the ‘treatment’ phase of the study experienced pain exacerbation, and 6.9%

of patients who were given the drug experienced opioid withdrawal symptoms after

discontinuing.” According to the Statement of Charges, Endo “entirely omitted these adverse

events from ‘Dear Healthcare Professional’ pamphlets it distributed to prescribers in New York.”




                                                  35
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 36 of 49 PageID: 36



       89.     These were far from the only materials that DFS pointed to as providing false and/or

misleading information to prescribers. For example, the Statement of Charges also disclosed how

Endo “instructed its sales representatives to deliver to doctors misleading messages about the

pseudoscientific concept of ‘pseudoaddiction,’”; that a 2006 sales force training manual defined

“pseudoaddiction” as “a term used to describe iatrogenic phenomenon in which a patient with

undertreated pain is perceived by healthcare professionals to exhibit behaviors similar to those

seen in addiction but is not truly addicted”; that sales training documents advised sales

representatives that the “physician can differentiate addiction from pseudoaddiction by speaking

to the patient about his/her pain and increasing the patient’s opioid dose to increase pain relief”;

and that “[p]seudoaddiction behaviors such as clock watching (counting down the time until the

next dose) will resolve when the pain is properly treated.”

       90.     The Statement of Charges also disclosed that Endo “spent hundreds of thousands

of dollars buying copies of a book written by a physician,” called “Responsible Opioid

Prescribing” (2007), which was distributed by Endo’s sales force; that Endo “and others recruited

and funded the physician to draft this book which asserted that behaviors such as ‘requesting drugs

by name,’ ‘demanding or manipulative behavior,’ seeing more than one doctor to obtain opioids,

and hoarding, are all signs of ‘pseudoaddiction’”; that “[t]he book went on to claim that though

sometimes people behave as though they are addicted, what they are really in need of is more

medication, and the indicated treatment is a higher dose of medicine”; that Endo distributed

another book entitled “Avoiding Opioid Abuse While Managing Pain,” which told healthcare

providers that, in the face of drug-seeking behavior, increasing the patient’s opioid dosage “in most

cases . . . should be the clinician’s first response”; that “A Clinical Guide to Opioid Analgesia”

authored by physicians who were Endo “Key Opinion Leaders” (“KOLs”) stated that



                                                 36
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 37 of 49 PageID: 37



“[p]seudoaddiction refers to the development of abuse like behaviors that are driven by desperation

surrounding unrelieved pain and are eliminated by measures that relieve the pain, such as increase

in medication dose”; that “[a] 2013 sales force training guide reiterated this approach by dismissing

legitimate addiction concerns as pseudoaddiction” and taught Endo’s sales representatives that

“[p]seudoaddiction is a pattern of drug-seeking behavior among pain patients with unrelieved

pain,” that “[d]ifferentiating between addiction and pseudoaddiction can be challenging and may

often take multiple patients encounters,” and that “[o]ne key difference from addiction is that in

pseudoaddiction, the patient’s drug seeking behavior stops once his or her pain has been effectively

treated”; that Endo “also promoted the idea, including through its speakers program, that there is

no maximum or ceiling dose for its opioid products, other than that imposed by the patient’s ability

to tolerate side effects, again without disclosing the increased risks of taking higher doses of

opioids”; and that Endo’s “marketing for Opana ER emphasized the availability of seven different

dosage strengths and advised doctors to increase the dosage until adequate pain relief was achieved

without disclosing the increased risks of taking higher doses of opioids.”

        91.     Additionally, the Statement of Charges included statements from former Endo

KOLs, who “recanted their pro-opioid marketing messages and acknowledged that the pro-opioid

marketing went too far.” For example, one prominent KOL admitted that he “gave innumerable

lectures in the late 1980s and ‘90s about addiction that weren’t true,” and which falsely claimed

that fewer than 1% of patients would become addicted to opioids; that because the primary goal

was to “destigmatize” opioids, he and other doctors promoting them overstated their benefits and

glossed over their risks; and that “[d]ata about the effectiveness of opioids does not exist.” This

KOL also stated: “Did I teach about pain management, specifically about opioid therapy, in a way

that reflects misinformation? Well, . . . I guess I did.”



                                                  37
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 38 of 49 PageID: 38



       92.     In addition to detailing allegedly false and/or misleading statements with respect to

Opana ER, which was already the subject of a prior securities fraud class action lawsuit styled Bier

v. Endo International, plc et al, 2:17-cv-03711 (E.D. Pa.), which has since settled, the Statement

of Charges also detailed false and misleading representations that Endo made directly to insurers.

For example, the Statement of Charges stated that, “[d]uring its 2012 campaign to promote

Reformulated Opana, [Endo] engaged in direct and concerted efforts to woo insurance companies

to favor Reformulated Opana over other opioids,” and “directly mislead[] insurers about Opana’s

crush-resistance properties,” while “falsely presenting Reformulated Opana ER as a panacea to the

opioid crisis”; that, “[i]n setting up presentation appointments, [Endo] admitted that there was an

opioid epidemic in America yet misleadingly tried to leverage the opioid crisis into a selling point

for Reformulated Opana”; that Endo “tout[ed] the benefits of abuse-deterrent and abuse-resistant

opioid formulation directly to insurers”; and that Endo’s “insurer-directed marketing falsely and

misleadingly touted the benefits of crush-resistant opioids that were not in fact crush-resistant.”

       93.     In connecting Endo’s and its subsidiaries’ actions to insurance fraud, the Statement

of Charges stated that they had “caused tremendous financial harm to New York’s commercial

health insurance companies and the consumers who pay their premiums”; that “New York

commercial health plans have paid millions of claims for opioid prescriptions that were not

medically necessary, legitimate, and/or appropriate, and to cover treatment for opioid-related

abuse such as overdose, addiction counseling, emergency room visits, and anti-overdose

medication that resulted from the opioid epidemic”; and that, “[i]n the past 10 years, New York

consumers of commercial health insurance have overpaid an estimated $1.8 billion in premiums

as a result of the opioid epidemic.”




                                                 38
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 39 of 49 PageID: 39



       94.     Specifically, with respect to Count I of the Statement of Charges, DFS alleged that

Endo had committed a “fraudulent insurance act”; that, “[a]t least since the mid-2000s, [Endo and

its subsidiaries] have knowingly and with intent to defraud caused to be presented to an insurer or

any agent thereof written statements or other physical evidence as part of or in support of claims

for payment, services or other benefit pursuant to a health insurance policy or private or public

health plan,” which “they knew to (a) contain materially false information concerning any material

fact thereto; or (b) conceal, for the purpose of misleading, information concerning any factor

material thereto”; that Endo “knowingly and with intent to defraud made numerous

misrepresentations, directly or through third parties, concerning the safety and efficacy of

opioids”; that “[t]hose misrepresentations caused healthcare providers to present false claims for

payment to insurers regulated by DFS on multiple and continuous occasions over the past decades

in the form of written prescriptions for opioid medications and related documentation”; that

“[s]uch prescriptions carried with them express and/or implied representations that the opioid

drugs being prescribed were medically necessary, legitimate and/or appropriate”; that Endo and

its subsidiaries “were aware that such representations were, for the majority of the opioid

prescriptions written during the relevant time period, false,” and “[t]he falsity of these

representations was material to the successful claims for payment”; and that, “[i]n the alternative,

to the extent that third parties engaged in conduct that violated” New York laws, “including

without limitation prescribing doctors who wrote fraudulent prescriptions and patients who sought

and obtained such fraudulent prescriptions,” Endo and its subsidiaries “are liable for such conduct

because they, knowingly and with an intent to defraud, solicited, requested, commanded,

importuned and/or intentionally aided such third parties in such conduct.”




                                                39
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 40 of 49 PageID: 40



       95.     The Statement of Charges concluded Count I by stating that Endo and its

subsidiaries “have committed a fraudulent insurance act as that term is defined in New York

Insurance Law §403”; that DFS “is entitled to levy a civil penalty not to exceed five thousand

dollars ($5,000) plus the amount of each claim paid, for each violation”; and that, “[i]n this case,

each fraudulent prescription constitutes an independent violation.” The Statement of Charges

issued by DFS thereby revealed to investors for the first time the full scope and magnitude of a

previously unknown, substantial legal liability that Endo itself specifically faced, which was

unknown before the full Statement of Charges was made publicly available.

       96.     Similarly, with respect to Count II of the Statement of Charges, DFS alleged that

“through their marketing, promotion, manufacture and supply of opioids drugs to patients for

whom such drugs were not medically necessary, legitimate, and appropriate,” Endo and its

Subsidiaries “committed acts of intentional fraud or intentional misrepresentation of material facts

with respect to claims for insurance products or services or involving any person offering to

provide or providing financial products or services”; that they, “with the intent to defraud, made

knowingly false representations about the safety and efficacy of opioid drugs”; that “[t]hese

misrepresentations were made with the intent of increasing the demand for opioids into areas of

treatment that were not medically necessary, legitimate, and appropriate”; that Endo and its

subsidiaries “were aware that the increase in demand would cause fraudulent claims to be made to

insurance companies”; and concluded that, as a result, Endo and its subsidiaries “committed

intentional fraud and/or made intentional misrepresentations of material facts with respect to a

financial product or service and are thus liable to pay a civil penalty of up to five thousand dollars

($5,000) per offense,” with “each fraudulent prescription constitut[ing] an independent offense”;

thereby also revealing to investors for the first time the full scope and magnitude of a previously



                                                 40
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 41 of 49 PageID: 41



unknown, substantial legal liability that Endo itself specifically faced, which was similarly

unknown before the full Statement of Charges was made publicly available.

        97.      On this news, Endo’s Ordinary share price fell $0.66 per share, or 14.63%, to close

at $3.85 per share on June 10, 2020.

        98.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        99.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired Endo securities during the Class Period (the “Class”); and were damaged upon the

revelation of the alleged corrective disclosures. Excluded from the Class are Defendants herein,

the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

        100.     The members of the Class are so numerous that joinder of all members is

impracticable.     Throughout the Class Period, Endo securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by Endo or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.



                                                 41
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 42 of 49 PageID: 42



       101.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       102.    Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       103.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

           •     whether the federal securities laws were violated by Defendants’ acts as alleged
                 herein;

           •     whether statements made by Defendants to the investing public during the Class
                 Period misrepresented material facts about the business, operations and
                 management of Endo;

           •     whether the Individual Defendants caused Endo to issue false and misleading
                 financial statements during the Class Period;

           •     whether Defendants acted knowingly or recklessly in issuing false and misleading
                 financial statements;

           •     whether the prices of Endo securities during the Class Period were artificially
                 inflated because of the Defendants’ conduct complained of herein; and

           •     whether the members of the Class have sustained damages and, if so, what is the
                 proper measure of damages.

       104.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                                  42
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 43 of 49 PageID: 43



        105.    Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

            •       Defendants made public misrepresentations or failed to disclose material facts
                    during the Class Period;

            •       the omissions and misrepresentations were material;

            •       Endo securities are traded in an efficient market;

            •       the Company’s shares were liquid and traded with moderate to heavy volume
                    during the Class Period;

            •       the Company traded on the NASDAQ and was covered by multiple analysts;

            •       the misrepresentations and omissions alleged would tend to induce a reasonable
                    investor to misjudge the value of the Company’s securities; and

            •       Plaintiff and members of the Class purchased, acquired and/or sold Endo
                    securities between the time the Defendants failed to disclose or misrepresented
                    material facts and the time the true facts were disclosed, without knowledge of
                    the omitted or misrepresented facts.

        106.    Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        107.    Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                               COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        108.    Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.




                                                   43
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 44 of 49 PageID: 44



       109.    This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

       110.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

as alleged herein; (ii) artificially inflate and maintain the market price of Endo securities; and (iii)

cause Plaintiff and other members of the Class to purchase or otherwise acquire Endo securities

and options at artificially inflated prices. In furtherance of this unlawful scheme, plan and course

of conduct, Defendants, and each of them, took the actions set forth herein.

       111.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Endo securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Endo’s finances and business prospects.

       112.      By virtue of their positions at Endo, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended



                                                  44
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 45 of 49 PageID: 45



thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

           113.   Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Endo, the Individual Defendants had knowledge of the details of Endo’s internal

affairs.

           114.   The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.       Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Endo. As officers and/or directors of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to Endo’s businesses,

operations, future financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the market price of

Endo securities was artificially inflated throughout the Class Period. In ignorance of the adverse

facts concerning Endo’s business and financial condition which were concealed by Defendants,

Plaintiff and the other members of the Class purchased or otherwise acquired Endo securities at

artificially inflated prices and relied upon the price of the securities, the integrity of the market for

the securities and/or upon statements disseminated by Defendants, and were damaged thereby.



                                                   45
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 46 of 49 PageID: 46



          115.   During the Class Period, Endo securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and misleading

statements described herein, which the Defendants made, issued or caused to be disseminated, or

relying upon the integrity of the market, purchased or otherwise acquired shares of Endo securities

at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

members of the Class known the truth, they would not have purchased or otherwise acquired said

securities, or would not have purchased or otherwise acquired them at the inflated prices that were

paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class, the true value of

Endo securities was substantially lower than the prices paid by Plaintiff and the other members of

the Class. The market price of Endo securities declined sharply upon public disclosure of the facts

alleged herein to the injury of Plaintiff and Class members.

          116.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          117.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                             COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

          118.   Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.



                                                  46
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 47 of 49 PageID: 47



       119.    During the Class Period, the Individual Defendants participated in the operation

and management of Endo, and conducted and participated, directly and indirectly, in the conduct

of Endo’s business affairs. Because of their senior positions, they knew the adverse non-public

information about Endo’s misstatement of income and expenses and false financial statements.

       120.    As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Endo’s

financial condition and results of operations, and to correct promptly any public statements issued

by Endo which had become materially false or misleading.

       121.    Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Endo disseminated in the marketplace during the Class Period concerning

Endo’s results of operations. Throughout the Class Period, the Individual Defendants exercised

their power and authority to cause Endo to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of Endo within the meaning of

Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

alleged which artificially inflated the market price of Endo securities.

       122.    Each of the Individual Defendants, therefore, acted as a controlling person of Endo.

By reason of their senior management positions and/or being directors of Endo, each of the

Individual Defendants had the power to direct the actions of, and exercised the same to cause,

Endo to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations of Endo and possessed the power to

control the specific activities which comprise the primary violations about which Plaintiff and the

other members of the Class complain.



                                                 47
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 48 of 49 PageID: 48



       123.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Endo.


                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: June 19, 2020                                    Respectfully submitted,


                                                        POMERANTZ LLP


                                                        /s/ Gustavo F. Bruckner
                                                        Gustavo F. Bruckner
                                                        Jeremy A. Lieberman
                                                        (pro hac vice application forthcoming)
                                                        J. Alexander Hood II
                                                        (pro hac vice application forthcoming)
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (917) 463-1044
                                                        gfbruckner@pomlaw.com
                                                        jalieberman@pomlaw.com
                                                        ahood@pomlaw.com


                                                   48
Case 2:20-cv-07536-MCA-MAH Document 1 Filed 06/19/20 Page 49 of 49 PageID: 49



                                          POMERANTZ LLP
                                          Patrick V. Dahlstrom
                                          (pro hac vice application forthcoming)
                                          10 South La Salle Street, Suite 3505
                                          Chicago, Illinois 60603
                                          Telephone: (312) 377-1181
                                          Facsimile: (312) 377-1184
                                          pdahlstrom@pomlaw.com

                                          BRONSTEIN, GEWIRTZ & GROSSMAN,
                                          LLC
                                          Peretz Bronstein
                                          (pro hac vice application forthcoming)
                                          60 East 42nd Street, Suite 4600
                                          New York, NY 10165
                                          Telephone: (212) 697-6484
                                          Facsimile: (212) 697-7296
                                          Email: peretz@bgandg.com

                                          Attorneys for Plaintiff




                                     49
